
	
		II
		109th CONGRESS
		2d Session
		S. 4034
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Reid (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18 of the United States Code to prohibit
		  certain types of vote tampering.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Voter Suppression, Ballot Hacking,
			 and Election Fraud Prevention Act.
		2.Prohibition on
			 vote tampering
			(a)In
			 generalChapter 29 of title
			 18, United States Code, is amended by adding at the end the following:
				
					612.Vote
				tampering
						(a)In
				generalWhoever knowingly and willfully interferes with, affects,
				attempts to interfere with, or attempts to affect an election of a candidate or
				a ballot initiative by tampering with a voting system, discarding ballots, or
				altering a vote shall be fined under this title or imprisoned for not more than
				20 years, or both.
						(b)ApplicationThis
				section applies only to elections described in, and candidates described in,
				section 11(e)(2) of the Voting Rights Act of 1965 (42 U.S.C.
				1973i(e)(2)).
						(c)Civil
				actionAny individual whose right to vote is interfered with by
				reason of a violation of this section may bring a civil action in Federal court
				against the violator and recover damages not to exceed $10,000.
						(d)DefinitionIn
				this section, the terms vote and voting have the
				meanings given the terms in section 14(c) of the Voting Rights Act of 1965 (42
				U.S.C.
				1973l(c)).
						.
			(b)Chapter
			 analysisThe chapter analysis for chapter 29 of title 18, United
			 States Code, is amended by inserting after the item for section 612 the
			 following:
				
					
						612. Vote
				tampering.
					
					.
			
